DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-16 and 21-23 are pending.
Claims 17-20 are cancelled.
Claims 21-23 are new.
Claims 1 and 9 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “and a perforated portion between the non-perforated portion” is considered to be indefinite because it is unclear how a perforated portion can be between a single non-perforated portion. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “and a perforated portion between two of the non-perforated portions”.
Regarding claims 10-16, the claims are rejected at least based upon their dependencies to claim 9, whose defects they inherit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-16 and 21-23 (all pending claims) are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pitney (US 2014/0273503).
Regarding claim 1, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) comprising: a gas distribution assembly having a body (Fig. 2, walls of manifold #140); a plurality of gas injection channels formed within the gas distribution assembly ([0052] and Fig. 12, gas flow channels #172-181) at least a portion of the plurality of gas injection channels being adjacent to a blind channel formed in the gas distribution assembly ([0052] and Fig. 12, gas flow channel #182); and a rectification plate ([0033] and Fig. 2, gas distribution plate #145) bounding one side of the plurality of gas injection channels and the blind channel (Fig. 2, bounding the inlet side of the liner assembly #170, which houses the gas injection channels as in Fig. 12), the rectification plate including a non-perforated portion (see annotated Fig. 3 below) at a position corresponding to the position of the blind channel in the gas distribution assembly (see annotated Fig. 3 below, the portion of the plate #145 at the terminal ends without any holes) and a perforated portion (see annotated Fig. 3 below) at a position corresponding to each of the plurality of gas injection channels (see annotated Fig. 3 below, the portion of the plate #145 in the central region, comprising the gas holes #152 that feed the channels of inserts #170L/R), wherein each of the plurality of gas injection channels are in fluid communication with a plurality of openings formed in the perforated portion of 

    PNG
    media_image1.png
    283
    527
    media_image1.png
    Greyscale


The Examiner notes that the limitation “a non-perforated portion at a position corresponding to the position of the blind channel” is extremely broad, largely due to the phrases “portion” and “corresponding to the position”. As such, the Examiner interprets these phrases to mean “any subdivision of the rectification plate” and “anywhere in the proximity of” according to their broadest reasonable interpretation.
The Examiner further notes that the “blind channel” lacks any further structural detail describing or limiting the nature of the word “blind”. Additionally, the Specification of the instant Application does not provide a special and/or limiting definition of the word “blind”. As such, the “blind channel” is simply interpreted as channels #182 (Pitney, Fig. 12), which are “blind” because they have no optical detection means. 

Regarding claim 2, Pitney teaches wherein the blind channel is positioned at an end of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, comprising a part of #140 as in Fig. 2).

    PNG
    media_image2.png
    294
    716
    media_image2.png
    Greyscale


Regarding claim 3, Pitney teaches wherein the blind channel comprises two blind channels (see annotated Fig. 12 below), and the rectification plate includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below, baffle plate #150 includes non-perforated end portions at terminal left/right ends).

    PNG
    media_image2.png
    294
    716
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    283
    527
    media_image1.png
    Greyscale

 
Regarding claim 4, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image3.png
    204
    503
    media_image3.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of 
   
Regarding claim 5, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
The Applicant is encouraged to define the length of the gas injection portion in relation to other positively recited features of the apparatus, and ignoring the substrate worked upon by the apparatus.

Regarding claim 6, Pitney teaches wherein the blind channel is open on one end thereof (see annotated Fig. 12 below, either blind channel is open on the end shown). 

    PNG
    media_image2.png
    294
    716
    media_image2.png
    Greyscale

The Examiner notes the claim does not require the blind channel to be open on only one end thereof, thus a channel that is open on two ends still meets the limitation of the claim.

Regarding claim 7, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) are bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated Fig. 12 below, portions of the top/inner walls of #170L/R that form an upper boundary of channels #172-181)

    PNG
    media_image4.png
    284
    717
    media_image4.png
    Greyscale


Regarding claim 8, Pitney teaches wherein the blind channel (Fig. 12, channels #182) is bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image5.png
    300
    702
    media_image5.png
    Greyscale


Regarding claim 9, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: an injection block ([0039] and Fig. 2, injection port liner #141) having at least one inlet ([0039] and Fig. 1, gas injection port #106) to deliver a gas ([0039]: process gas) to a plurality of plenums ([0039] and Fig. 2, injection port liners #142-144) from a gas source ([0039]); a gas distribution assembly ([0033] and Fig. 2, liner assembly #170) coupled to the injection block (Fig. 2, coupled to #141 through #145); a rectification plate ([0040] and Fig. 2, injector baffle plate #145) bounding one side of the plurality of plenums (Figs. 2 and 12, forming the outlet side of #142-144), the rectification plate including a non-perforated portion on opposing ends thereof and a perforated portion between two of the non-perforated portions (see annotated Fig. 12 below; see also Examiner’s interpretation of the claim as rejected under 35 U.S.C. 112(b)); and 

    PNG
    media_image1.png
    283
    527
    media_image1.png
    Greyscale

a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #170L/R), at least a portion of the plurality of gas injection channels being adjacent to a blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portion of the rectification 

To clarify the record, the limitations “for a reaction chamber” and “to deliver a precursor gas to a plurality of plenums from at least two gas sources” and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The apparatus as taught by Pitney explicitly teaches its use for a reaction chamber (see above), and would be capable of delivering a precursor gas (or any gas) as desired, from as many sources as are desired.

Regarding claim 10, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) are bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated Fig. 12 below, portions of the top/inner walls of #170L/R that form an upper boundary of channels #172-181)

    PNG
    media_image4.png
    284
    717
    media_image4.png
    Greyscale


Regarding claim 11, Pitney teaches wherein the blind channel (Fig. 12, channels #182) is bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image5.png
    300
    702
    media_image5.png
    Greyscale


Regarding claim 12, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image3.png
    204
    503
    media_image3.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of the long axis) and “a length of a gas injection portion” (again, any arbitrary length of any arbitrary sub-division of any gas injecting structure of the gas distribution assembly).

Regarding claim 13, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
The Applicant is encouraged to define the length of the gas injection portion in relation to other positively recited features of the apparatus, and ignoring the substrate worked upon by the apparatus.

Regarding claim 14, Pitney teaches wherein the blind channel is open on one end thereof (see annotated Fig. 12 below, either blind channel is open on the end shown). 

    PNG
    media_image2.png
    294
    716
    media_image2.png
    Greyscale

The Examiner notes the claim does not require the blind channel to be open on only one end thereof, thus a channel that is open on two ends still meets the limitation of the claim.

Regarding claim 15, Pitney teaches wherein the blind channel is positioned at an end of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, comprising a part of #140 as in Fig. 2).

    PNG
    media_image2.png
    294
    716
    media_image2.png
    Greyscale


Regarding claim 16, Pitney teaches wherein the blind channel comprises two blind channels (see annotated Fig. 12 below), and the rectification plate includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below, baffle plate #150 includes non-perforated end portions at terminal left/right ends).

    PNG
    media_image2.png
    294
    716
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    283
    527
    media_image1.png
    Greyscale


Regarding claim 21, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: an injection block ([0039] and Fig. 2, injection port liner #141) having at least one inlet ([0039] and Fig. 1, gas injection port #106) to deliver a gas ([0039]: process gas) to a plurality of plenums ([0039] and Fig. 2, injection port 

    PNG
    media_image1.png
    283
    527
    media_image1.png
    Greyscale

and a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #170L/R), at least a portion of the plurality of gas injection channels being adjacent to a blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portion of the rectification plate (see Fig. 12, channels #182 on exterior ends of #170L/R, which are in close proximity to the non-perforated portions of #145, as set forth above), wherein each of the plurality of gas injection channels are bounded by the rectification plate (see Figs. 2,3, 11, and 12: channels #172-181 are bounded on the inlet side by plate #145), an outer wall (Fig. 12, lower wall of #170L/R), and a central partition (see annotated Fig. 12 below), 

    PNG
    media_image4.png
    284
    717
    media_image4.png
    Greyscale

and wherein each of the plurality of gas injection channels are in fluid communication with a plurality of openings formed in the perforated portion of the rectification plate ([0040] and see Figs. 2, 3, 11, and 12: flow channels #172-#181 in communication with holes #151 of #145 of the non-perforated portions as above).

Regarding claim 22, Pitney teaches wherein a length of the perforated portion of the rectification plate (see annotated Fig. 3 below, length of the long axis of the portion –with holes- as identified) is greater than a length of a non-perforated portion of the gas distribution assembly (see annotated Fig. 3 below, length of the long axis of each of the portions –without holes- as identified; where the perforated portion is longer than the non-perforated portions).


    PNG
    media_image1.png
    283
    527
    media_image1.png
    Greyscale



Regarding claim 23, Pitney teaches wherein the blind channel is open on one end thereof (see annotated Fig. 12 below, either blind channel is open on the end shown). 

    PNG
    media_image2.png
    294
    716
    media_image2.png
    Greyscale

The Examiner notes the claim does not require the blind channel to be open on only one end thereof, thus a channel that is open on two ends still meets the limitation of the claim.

Response to Arguments
Applicant is thanked for their corrected drawings, which have been entered and do not appear to contain any new matter. While the detailed exit hole structure of injection channels #420 and blind channel #440 are not explicitly described in the Specification or shown in other Drawings, one of ordinary skill in the art would recognize that the hole structure of amended Fig. 4 is a common feature of epitaxial gas inserts and that Applicant is likely to have had possession of these features at the time of filing. 

Applicant argues (Remarks filed 10/23/2020, pg. 8) that Pitney fails to teach the limitations of amended claims 1 and 9 regarding “non-perforated portions” and “perforated portions”. Respectfully, the Examiner disagrees.
Reproducing an annotated Pitney Fig. 3 as used above, Pitney teaches a rectification plate #145 that can be sub-divided into perforated (containing holes) and non-perforated (not containing holes) portions, as shown below.

    PNG
    media_image1.png
    283
    527
    media_image1.png
    Greyscale

Particularly, Examiner notes that the word “portion” is extremely broad, and can be met by any arbitrary subdivision of the rectification plate provided such subdivisions can be reasonably interpreted as “perforated” and “non-perforated”, as is Examiner’s position.

Having established that the rectification plate of Pitney comprises perforated and non-perforated portions, Pitney further teaches that a plurality of gas injection channels (Fig. 12, channels #172-181) are in fluid communication with the openings of the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718